          Case 1:19-cv-11635-WGY Document 2 Filed 07/30/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                 )
MARKFORGED, INC.                                 )
                                                 )   Civil Action No. 1:19-CV-11635
                      Plaintiff,
                                                 )
v.                                               )
                                                 )
DESKTOP METAL, INC.,                             )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 7.3, the

undersigned, counsel of record for Markforged, Inc., hereby discloses and certifies as follows:

       Markforged, Inc. is a non-government corporate party and there is no corporate parent of

Markforged, Inc. Further, there are no publicly held corporations that own 10 percent or more of

Markforged, Inc.’s stock.

                                              Respectfully submitted,
Date: July 30, 2019
                                               /s/ Harvey J. Wolkoff
                                               Harvey J. Wolkoff (BBO# 532880)
                                               QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                               111 Huntington Avenue, Suite 520
                                               Boston, MA 02199
                                               Tel: (617) 712-7100
                                               harveywolkoff@quinnemanuel.com




                                               Attorney for Plaintiff MarkForged, Inc.
          Case 1:19-cv-11635-WGY Document 2 Filed 07/30/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed today through the Court’s ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and that paper copies will be sent by U.S. Mail to those indicated as non-registered participants on
July 30, 2018.

                                                 /s/ Harvey J. Wolkoff ________
                                                     Harvey J. Wolkoff




                                                 2
